Citation Nr: 1800230	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current left ear hearing loss is related to noise exposure during active duty.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had onset during active duty.





CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from zero to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma during active duty.  Specifically, he alleges that he suffers from current hearing loss and tinnitus as a result of exposure to in-service acoustic trauma in the form of heavy machinery and jet noise.  The Veteran indicated on his July 2010 claim that his bilateral hearing loss and tinnitus had their onsets in 1967 while he was in service, although he never received treatment for them.  

At his July 2016 Board videoconference hearing, the Veteran testified that he worked as a heavy equipment operator while stationed at Osan Air Base, Pyeongtaek, South Korea, and that he operated TD-24 tractors, 5-ton dump trucks, and 5-ton military heavy trucks.  He additionally testified that he worked approximately 200 to 300 feet from the flight line at Osan Air Base, where jets were constantly arriving and departing, and that he did not wear hearing protection.  The Veteran's DD Form 214 reflects that his military occupational specialty was Armor Unit Supply Specialist, and that he also underwent sharpshooter (rifle) training.  

The Veteran was provided with a VA audiological examination in October 2010, at which time he was diagnosed as having normal-to-mild sensorineural hearing loss in his right ear, normal-to-moderately severe sensorineural hearing loss in this left ear, and tinnitus associated with his hearing loss.  For the purposes of applying the laws administered by VA, these October 2010 examination results demonstrated a hearing loss disability in the left ear (a threshold of 60 decibels at the 4000 hertz frequency).  However, the results of the October 2010 examination did not demonstrate a right ear hearing loss disability for VA purposes; that is, the auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were less than 40 decibels, the auditory threshold for only one of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 decibels or greater, and the speech recognition score using the Maryland CNC Test was only 94 percent.  

The October 2010 VA audiologist opined that the Veteran's claimed hearing loss and tinnitus were less likely as not caused by or a result of military service.  In support of this conclusion, the VA audiologist emphasized that there was no documented hearing loss and no complaints of hearing loss or tinnitus in the Veteran's service treatment records, and that the Veteran self-reported a civilian career in a paper mill as well as recreational deer hunting subsequent to service.

In correspondence dated in January 2014, the Veteran emphasized that while he did not wear hearing protection while in the military, he was required to wear hearing protection during the entirety of his subsequent civilian career at the paper mill, and that he only went deer hunting once per year.  

The record reflects diagnoses of left ear sensorineural hearing loss tinnitus during the pendency of the appeal.  Additionally, the Veteran reported experiencing both since service, although he did not recognize it as a disability until later in life.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established current disabilities of tinnitus and left ear hearing loss for service connection purposes.

With respect to an in-service injury, event, or illness, VA has conceded exposure to excessive noise.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Veteran is credible to give evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and left ear hearing loss for the purposes of service connection.  

With evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  The Veteran is competent and credible to report the symptoms of his left ear hearing loss and tinnitus.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  In this case, the Board finds it pertinent that hearing loss and tinnitus are considered organic diseases of the nervous system for VA purposes and, as such, are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  

Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms.  The Board finds the Veteran has consistently and credibly asserted that he first began experiencing hearing loss and tinnitus during service.  Therefore, the Board finds the Veteran's statements concerning experiencing hearing loss and tinnitus since his in-service noise exposure to be competent and credible evidence of continuity of symptomatology for service connection purposes.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether left ear hearing loss and tinnitus are related to in-service noise exposure.  As such, service connection for left ear hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for a right ear hearing loss disability.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

As discussed above, the Veteran was last provided with a VA audiological examination in October 2010, over seven years ago.  That examination did not demonstrate right ear hearing loss severe enough to be considered a "disability" for the purposes of applying the laws administered by VA.  At his July 2016 Board videoconference hearing, the Veteran's representative inquired about him undergoing an updated VA audiological examination to determine the current severity of his hearing loss.  

The Board agrees that a contemporaneous VA examination is warranted to ascertain whether the Veteran has a current right ear hearing loss disability for VA evaluation purposes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). 

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the audiological examination, the examiner is asked to render an opinion as to whether the Veteran has a right ear hearing loss disability for VA evaluation purposes (i.e., the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent).  See 38 C.F.R. § 3.385.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If any benefit sought on appeal remains denied, then a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


